Case 2:20-cv-06311-JAK-SHK Document 7 Filed 08/19/20 Page 1 of 1 Page ID #:33




 1
 2
                                               JS6
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11
      STEVEN MALCOLM HUNTER,                         Case No. 2:20-cv-06311-JAK (SHK)
12
                                  Plaintiff,
13                      v.
                                                     JUDGMENT
14    FELIPE MARTINEZ, JR., et al.,
15                               Defendants.
16
17
18         Pursuant to the Court’s Order Dismissing Case Without Prejudice, IT IS
19   HEREBY ADJUDGED that this action is DISMISSED without prejudice.
20
21
22   Dated: August 19, 2020
                                           JOHN A. KRONSTADT
23                                         United States District Judge
24
25
26
27
28
